USCA11 Case: 21-11675       Date Filed: 12/22/2021    Page: 1 of 5




                                              [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-11675
                    Non-Argument Calendar
                    ____________________

CAPITOL SPECIALTY INSURANCE CORP.,
a foreign corporation,
                                                 Plaintiff-Appellee,
versus
WEST VIEW APARTMENTS, INC.,
a Florida corporation,


                                              Defendant-Appellant,


JISELL RAMIREZ ESPINOSA,
as Personal Representative of the Estate of
USCA11 Case: 21-11675         Date Filed: 12/22/2021    Page: 2 of 5




2                      Opinion of the Court                 21-11675

Manuel Ramirez Crespo, et al.,


                                                          Defendant.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:20-cv-22476-MGC
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        West View Apartments, Inc. appeals a judgment on the
pleadings granted to Capitol Specialty Insurance Corp. Capitol
sued West View for a declaratory judgment that West View’s in-
surance policy with Capitol excluded injuries caused by West
View’s employees pouring acid down a ventilation shaft and, there-
fore, Capitol has no duty to defend West View in a Florida state
court action brought against West View by injured inhabitants of
the apartment. On appeal, West View argues that judgment on the
pleadings was improper because (1) West View denied material
facts alleged in the complaint, and (2) the “pollution exclusion” that
Capitol alleges was part of West View’s insurance policy did not,
by its plain terms, encompass the accidental pouring of acid. Be-
cause the district court applied the wrong standard for deciding a
USCA11 Case: 21-11675         Date Filed: 12/22/2021     Page: 3 of 5




21-11675                Opinion of the Court                         3

motion for judgment on the pleadings, we reverse without reach-
ing the merits. 1
       “Judgment on the pleadings is appropriate where there are
no material facts in dispute and the moving party is entitled to judg-
ment as a matter of law.” Perez v. Wells Fargo N.A., 774 F.3d 1329,
1335 (11th Cir. 2014) (quoting Cannon v. City of W. Palm Beach,
250 F.3d 1299, 1301 (11th Cir. 2001)). “In determining whether a
party is entitled to judgment on the pleadings, we accept as true all
material facts alleged in the non-moving party’s pleading, and we
view those facts in the light most favorable to the non-moving
party.” Id. (emphasis added) (citing Hawthorne v. Mac Adjust-
ment, Inc., 140 F.3d 1367, 1370 (11th Cir.1998)). “If a comparison
of the averments in the competing pleadings reveals a material dis-
pute of fact, judgment on the pleadings must be denied.” Id. (citing
Stanton v. Larsh, 239 F.2d 104, 106 (5th Cir. 1956)).
       Here, the district court stated the legal standard as follows:
“When determining whether judgment on the pleadings is appro-
priate, ‘[a]ll facts alleged in the complaint must be accepted as true
and viewed in the light most favorable to the nonmoving party.’”
Doc. 43 at 2 (emphasis added) (quoting Douglas Asphalt Co. v.
Qore, Inc., 541 F.3d 1269, 1273 (11th Cir. 2008)). In other words,
the court took all the facts alleged in the complaint—the moving



1“We review de novo an order granting judgment on the pleadings.” Perez
v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).
USCA11 Case: 21-11675            Date Filed: 12/22/2021         Page: 4 of 5




4                         Opinion of the Court                      21-11675

party’s pleading—as true and decided the merits of the case given
those facts. This was reversible error. 2
        It’s true that a number of our cases state that when deciding
a motion for judgment on the pleadings, courts “must accept the
facts alleged in the complaint as true.” Cannon, 250 F.3d at 1301;
see also Douglas Asphalt, 541 F.3d at 1273; Interline Brands, Inc. v.
Chartis Specialty Ins. Co., 749 F.3d 962, 965 (11th Cir. 2014). But,
crucially, we made these statements in the context of cases
where—as is typical—the defendant moved for judgment on the
pleadings. See Cannon, 250 F.3d at 1301 (noting that the district
court granted the defendants’ motion for judgment on the plead-
ings); Douglas Asphalt, 541 F.3d at 1272 (noting that the defendants
moved for judgment on the pleadings); Interline Brands, 749 F.3d
at 965 (same). When the defendant moves for judgment on the
pleadings, the complaint is the “non-moving party’s pleading,” Pe-
rez, 774 F.3d at 1335, and so we “must accept the facts alleged in
the complaint as true,” Cannon, 250 F.3d at 1301. By contrast,
when the plaintiff moves for judgment on the pleadings—as hap-
pened here—“the old rule obtains that the fact allegations of the
answer are to be taken as true, but those of the complaint are taken

2 The district court properly cited the standard that a motion for judgment on
the pleadings will be granted when “there are no material facts in dispute and
the moving party is entitled to judgment as a matter of law.” But the court’s
recitation of this standard came only came after its erroneous statement that
it was required to take all the facts alleged in the complaint as true. And the
court’s order reveals no analysis of whether material facts were in dispute at
this stage of the litigation.
USCA11 Case: 21-11675         Date Filed: 12/22/2021     Page: 5 of 5




21-11675                Opinion of the Court                         5

as true only where and to the extent that they do not conflict with
those of the answer.” Bass v. Hoagland, 172 F.2d 205, 207 (5th Cir.
1949) (emphasis added). Therefore, by accepting all facts alleged in
Capitol’s complaint as true rather than all the facts alleged in West
View’s answer, the district court erred as a matter of law.
        This error wasn’t harmless because West View denied ma-
terial facts in its answer—chiefly, that West View’s insurance pol-
icy with Capitol really included the “Total Pollution Exclusion En-
dorsement” that Capitol alleges was part of that policy. West View
also alleged, as part of its affirmative defense of estoppel, that Cap-
itol “impart[ed] the impression that the general liability coverage
of the insurance was not limited by a material carve-out” of the
pollution coverage. It’s true that Capitol included as an exhibit to
its complaint a copy of what it claims is West View’s insurance pol-
icy that contains the pollution exclusion. But even if discovery
would eventually reveal Capitol’s exhibit to be genuine and West
View’s responsive allegations to be meritless, the district court was
required, when deciding the plaintiff’s motion for judgment on the
pleadings, to accept West View’s allegations as true. See Bass, 172
F.2d at 207. Because “comparison of the averments in the compet-
ing pleadings reveals a material dispute of fact, judgment on the
pleadings must be denied.” Perez, 774 F.3d at 1335.
       REVERSED.